EXHIBIT 10.38


 


[On Cadiz Inc. Letterhead]


 
ACCEPTANCE LETTER

 


 
CADIZ INC.
550 South Hope Street, Suite 2850
Los Angeles, CA  90071
 
 



 
Gentlemen:
 
This letter will confirm my acceptance of the position of Chief Executive
Officer of Cadiz Inc. (the “Company”) effective on February 1, 2013.
 
I acknowledge and agree that my agreement to serve as CEO of the Company, and
the performance of my duties as CEO, shall be in addition to and not in lieu of
any services which I may provide to the Company on behalf of the law firm of
Brownstein Hyatt Farber and Schreck pursuant to the terms of that certain
amended and revised Letter Agreement being executed concurrently herewith.
 
I further acknowledge and agree that in consideration of my agreement to serve
as CEO of the Company the Company shall pay directly to me a fee of $25,000 per
month, to be payable in such periodic increments as we may agree from time to
time.
 
I further acknowledge that the terms of this Acceptance Letter may be required
to be disclosed in, or filed as an exhibit to, the Company’s annual proxy
statement or other reports filed publicly with the U.S. Securities and Exchange
Commission (“SEC”).  I further acknowledge and agree that it is my
responsibility to ensure that I comply with any disclosure and reporting
requirements of the SEC related to my ownership in the Company.
 

If the foregoing accurately describes our arrangement, please sign, date and
return to me a countersigned copy of this letter, whereupon my appointment shall
be effective as of the date set forth below.
 

 
Very Truly Yours
 
 
/s/ Scott S. Slater
Scott S. Slater
 



ACKNOWLEDGED AND AGREED TO:


CADIZ INC., a Delaware corporation


By:  /s/ Keith Brackpool                                  
        Keith Brackpool
        Chief Executive Officer
 
 
Date:  January 10, 2013